Reasons For Allowance
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: in combination with other limitation of the claims the prior arts made of record fail to suggest  a converter circuit, comprising: a digital-to-analog feedback path from the output port to the input port, the feedback path comprising a digital-to-analog converter configured to apply to the input port of the analog-to-digital signal conversion path an analog feedback signal produced as a function of an M-bit digital word under control of a two-state signal having alternating first states and second states during which the two-state signal has a first value and a second value, respectively; and M-bit digital word generation circuitry sensitive to the two-state signal and configured to produce the M-bit digital word, alternately: during the first states, as a first M-bit digital word which is a function of the digital output signal quantized over the M levels; and during the second states, as a second M-bit digital word which is a function a correction value of the offset in the analog input signal..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN BRUNER JEANGLAUDE whose telephone number is (571)272-1804. The examiner can normally be reached Monday-Thursday 7:00 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN B JEANGLAUDE/Primary Examiner, Art Unit 2845